UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4975


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEPHEN CARLOS CHRISTIAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge. (1:13-cr-00166-WO-1)


Submitted:   June 26, 2014                 Decided:   July 10, 2014


Before SHEDD and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Clark Fischer, RANDOLPH & FISCHER, Winston-Salem, North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Kyle D. Pousson, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Stephen Carlos Christian pled guilty to possession of

a   firearm    in    furtherance      of   a     drug   trafficking        crime,    in

violation of 18 U.S.C. § 924(c)(1)(A)(i) (2012), and possession

of a firearm by a person convicted of a crime punishable by more

than one year in prison, in violation of 18 U.S.C. § 922(g)(1)

(2012).      In his plea agreement, Christian reserved the right to

appeal the district court’s denial of his motion to suppress

evidence found during a warrantless search of his vehicle.                           The

propriety of the suppression ruling is the sole issue Christian

raises on appeal.      For the reasons that follow, we affirm.

             Christian      argues   that,     pursuant     to     Arizona v.      Gant,

556   U.S.    332,    343       (2009),    the    search      of    his   trunk      was

unconstitutional because he was already under arrest prior to

the vehicle search and was unable to access his vehicle.                             The

Government asserts that the search was justified by probable

cause independent of the Gant analysis.                 In reviewing a district

court’s   denial      of    a    suppression      motion,        “[w]e    review    the

district court’s legal determinations de novo and its factual

determinations for clear error.”                 United States v. Kelly, 592

F.3d 586, 589 (4th Cir. 2010).                   “Because the district court

denied [Christian’s motion], we construe the evidence in the

light most favorable to the government.”                Id.



                                           2
            The       Fourth      Amendment       guarantees      “the   right        of   the

people to be secure . . . against unreasonable searches and

seizures” and requires “that searches be conducted pursuant to a

warrant      issued          by      an     independent          judicial           officer.”

California v. Carney, 471 U.S. 386, 390 (1985).                          An established

exception       to     the     warrant      requirement          is    “for        automobile

searches.”        Kelly,       592   F.3d    at    589.        Under   this        exception,

police may search a vehicle without a warrant if it “is readily

mobile    and        probable      cause    exists        to   believe        it     contains

contraband.”         Pennsylvania v. Labron, 518 U.S. 938, 940 (1996).

If both conditions are met, police may conduct a warrantless

search “that is as thorough as a magistrate could authorize in a

warrant.”       United States v. Ross, 456 U.S. 798, 800 (1982).

Furthermore, such a search may cover all areas of the vehicle.

United States v. Bullock, 94 F.3d 896, 899 (4th Cir. 1996).

            The gravamen of Christian’s objection to the search of

his vehicle is that it was not authorized in light of Gant.                                We

need not reach this issue because we conclude that officers had

probable cause to search the trunk.                       See 556 U.S. at 347; see

United States v. Dickey-Bey, 393 F.3d 449, 456 (4th Cir. 2004)

(“We need not . . . decide whether the search of [defendant’s]

automobile      was     properly      incident       to    his    arrest       because     we

conclude that the circumstances in this case provided officers

independent probable cause to search the automobile.”).

                                              3
            Probable      cause       exists      “where   the     known   facts    and

circumstances are sufficient to warrant a [person] of reasonable

prudence in the belief that contraband or evidence of a crime

will be found.”          Ornelas v. United States, 517 U.S. 690, 696

(1996).     Probable      cause       “is    a    ‘commonsense’     conception      that

deals with ‘the factual and practical considerations of everyday

life.’”     Kelly, 592 F.3d at 592 (quoting Ornelas, 517 U.S. at

695).     In assessing whether probable cause exists, courts “must

examine    the    facts        from    the       standpoint   of    an     objectively

reasonable police officer, giving due weight to inferences drawn

from    those    facts    by    local       law    enforcement     officers.”       Id.

(internal quotation marks and ellipsis omitted).

            Here,    as    the    district         court   found,    probable      cause

clearly supported the search of Christian’s vehicle.                       During the

pursuit, an officer saw an object being thrown from Christian’s

vehicle and learned that the object recovered was a firearm.                         In

addition, the officer found marijuana on Christian’s person, and

Christian admitted that there was more marijuana in the vehicle.

Finally, the officer testified at the suppression hearing that

there was a very strong odor of raw marijuana emanating from the

vehicle.    Based on the totality of the circumstances, there was

sufficient probable cause to support a warrantless search of

Christian’s vehicle.            Thus, the district court did not err in

denying the motion to suppress.

                                             4
            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5